Citation Nr: 1633116	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-33 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In the August 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In November 2015, the Veteran was informed that her requested Board hearing had been scheduled for January 2016.  However, in a January 2016 communication, the Veteran, via her representative, indicated that she wished to cancel her scheduled Board hearing.  Therefore, the Board finds that such hearing request has been withdrawn.  38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, bilateral hearing loss is etiologically related to her in-service noise exposure.

2.  Resolving all doubt in favor of the Veteran, tinnitus is etiologically related to her in-service noise exposure.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A.      §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus herein constitutes a complete grant of benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations with respect to these claims.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

The Board notes that, for Veterans who have served 90 days or more of active service during a war period on or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifesting to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one-year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between her current hearing loss and a disability or injury she suffered while she was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Bilateral Hearing Loss

The Veteran contends that her bilateral hearing loss is due to her in-service noise exposure as a result of her duties as a store clerk where she claims she was exposed to loud machinery such as meat wrappers, refrigeration compressors and large trucks delivering shipments of merchandise.  For the below reasons, the Board finds that the evidence of record is at least in equipoise as to whether her bilateral hearing loss is related to her military service and, therefore, resolving all doubt in her favor, service connection for such disorder is warranted. 
Service treatment records are silent for any complaints, treatment or diagnosis of hearing loss.  In a July 2009 statement, the Veteran noted that, during service, she was exposed to noise from work in the commissary and heavy equipment use.  Her DD 214 documents her military occupational specialty (MOS) of stock clerk.  Thus, the Board acknowledges the Veteran's in-service noise exposure as consistent with her duties. 

With respect to a current diagnosis, while the Veteran did not undergo a VA examination, she did provide two private audiological reports.  An August 2008 private examination revealed that the Veterans hearing was within normal limits from 250 to 2000 Hertz with "sloping to moderately severe sensorineural hearing loss with normal middle ear function, bilaterally."  While it is unclear if the examiner used the Maryland CNC test for word discrimination, testing revealed that the Veteran's word recognition was 100 percent in her right ear and 96 percent in her left ear.  Furthermore, the August 2008 examination audiogram revealed the following puretone thresholds, in decibels:

Hertz
500
1000
2000
3000
4000
AVG
Right
10
15
25
35
45
26
Left
10
15
20
35
45
25

Furthermore, a June 2010 private examination audiogram revealed the following puretone thresholds, in decibels: 

Hertz
500
1000
2000
3000
4000
AVG
Right
15
15
25
35
50
28
Left
10
15
25
40
45
27

Again while it is unclear if the June 2010 examiner used the Maryland CNC Test for word recognition, the examiner found that the Veteran's speech discrimination score was 96 percent for the right ear and 92 percent for the left ear.  The examiner noted a diagnosis of bilateral sensorineural hearing loss.  Thus, the Veteran has a current disability of bilateral hearing loss as defined by VA regulations.
With respect to nexus, the June 2010 private examiner opined that the Veteran's hearing loss was "just as likely as not due to acoustic trauma while serving in the military."  The examiner provided the rationale that the Veteran reported that she was exposed to loud machinery while in the service.  The examiner noted that "[i]t is known that tinnitus and sensorineural hearing loss can be caused by hazardous noise exposure."  There is no contrary opinion of record. 

In addition to the June 2010 private examiner's opinion, the Board finds the Veteran's statements with respect to noise exposure in service and subsequent hearing loss symptoms to be credible.  The Board notes that lay witnesses are competent to provide testimony or statements related to symptoms or facts of events that the lay witness observed and is within his realm of personal knowledge but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Throughout the course of her communications with VA, the Veteran has consistently maintained that she was exposed to loud noises in service and experienced bilateral hearing loss as a result.  The Veteran has also submitted statements from two friends noting the Veteran's difficulty hearing and comprehending communication.  The Board notes that the Veteran and her friends are competent to report such and finds their statements to be credible. 

In light of the June 2010 private examiner's opinion and the credible lay statements with respect to experiencing loud noises while in service and subsequent hearing loss since that time, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to her military service.  While it is unclear if the private examiners used the Maryland CNC Test for word recognition, the puretone threshold results show hearing loss for VA purposes.  And as the Veteran has competently and credibly testified to the onset of symptoms associated with her bilateral hearing loss, and there is a positive medical opinion of record, based on a review of the claims file to include medical and lay evidence, that establishes a link between the Veteran's current bilateral hearing loss and her military service, the Board finds that, resolving all doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.

Tinnitus

The Veteran contends that she began experiencing constant ringing in her ears as a result of her service and hearing loss, which began is service and has continued to the present.  She reported military noise exposure due to her military occupational specialty as a store clerk.  She described exposure to noise from loud machinery such as meat wrappers, refrigeration compressors and large trucks delivering shipments of merchandise.  As noted, her DD 214 noted her assignment as a clerk. 

In statements from the Veteran in May and July 2009 and her October 2009 notice of disagreement, the Veteran expressed her contentions that during her time in the military she was exposed to excessively loud and constant noise.  The Veteran noted that she was unaware of her disability until family and friends convinced her that she had a problem.  Statements from the Veteran's friends submitted in August 2009 illustrate that the Veteran had hearing trouble for "more than 19 years" without realizing she had an issue.  The Veteran's statements indicate that her post military activities and lifestyle did not expose her to loud noises, which lead her to believe that she could not have a hearing problem until she was diagnosed in August 2008. 

While the Veteran was not afforded a VA examination, she underwent a private audiological evaluation in August 2008.  The examiner noted the Veteran's complaint of bilateral tinnitus and intolerance to loud sounds.  The examiner diagnosed the Veteran with hearing within normal limits from 250 to 2000 Hertz sloping to moderately-severe sensorineural hearing loss with normal middle ear function bilaterally.  The August 2008 examiner did not provide an etiological opinion. 

In June 2010 the Veteran underwent another private audiological evaluation.  The examiner noted the Veterans reports of severe constant tinnitus.  The examiner opined that "it is known that tinnitus and sensorineural hearing loss can be caused by hazardous noise exposure.  It is my professional opinion that [the Veteran's] hearing loss is just as likely as not due to acoustic trauma while serving in the military."

Based on the totality of evidence of record, and by resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  Importantly, the record shows that the Veteran was exposed to significant noise during her military service.  Although the August 2008 private examiner gave no etiological opinion, the June 2010 examiner indicated that both tinnitus and sensorineural hearing loss can be caused by hazardous noise exposure and further opined that the Veteran's hearing loss was the result of her military noise exposure.  While the examiner did not specifically connect the Veteran's tinnitus to her military noise exposure, the combination of the examiner's opinion with the Veteran's statements as well as the statements of her friends clearly show that the Veteran has continuously suffered from hearing loss and tinnitus and has remained consistent in her reports.  Thus, the private examiner's rationale appears in keeping with the remainder of the evidence of record and the Board finds it probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Moreover, the Veteran reported that her tinnitus began as a result of service and her hearing loss which has continued to the present.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of a disability even where not corroborated by contemporaneous medical evidence).  Tinnitus is a disability that is subject to lay observation, and, in turn, the Veteran is competent to report current symptoms of tinnitus that began in service.  Moreover, as the Veteran has been consistent in her assertions, there is no reason to doubt her credibility. 

In sum, the evidence documents noise exposure in service, and the medical evidence when coupled with the lay evidence shows a link between the Veteran's current tinnitus and her in-service noise exposure.  Accordingly, based on the analysis above, when resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


